269 S.E.2d 635 (1980)
48 N.C. App. 430
Mary Susan FURCHES
v.
Ashley Presnell MOORE.
No. 803DC291.
Court of Appeals of North Carolina.
August 19, 1980.
Neil B. Whitford, Atlantic Beach, for plaintiff-appellee.
Alexander & McCormick by Sydenham B. Alexander, Jr., and John G. McCormick, Durham, for defendant-appellant.
HARRY C. MARTIN, Judge.
Defendant attempts to appeal as a matter of right to this Court from the discretionary order of the trial court denying defendant's motion for change of venue pursuant to N.C.G.S. 1-83(2), for the convenience of witnesses and the ends of justice. *636 Defendant cannot so do. The order of Judge Ragan was an interlocutory order, not finally disposing of the case. N.C.Gen.Stat. 7A-27(c). It does not fall within the provisions of N.C.G.S. 7A-27(d), which allows appeal as a matter of right from certain interlocutory orders. Defendant's appeal must be and is
Dismissed.
ARNOLD and ERWIN, JJ., concur.